DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 08/30/2021 is acknowledged. Claims 11-20 are withdrawn. Claims 1-10 are examined herein.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “The method as set forth in claim 8”, which should be “The method as set forth in claim 7”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanaka (US 2004/0045637).
Regarding claims 1-3, Yanaka teaches a method of making a finished Nd--Fe--B magnet, comprising: providing a rare earth magnet powder; pressing the magnet powder under magnetic field alignment to form a regutangular-shaped green compact;  
Regarding claim 5, Yanaka discloses that cutting is perform in nitrogen ([0091]).
Regarding claim 9, Yanaka discloses grinding the surface of the sintered body (Figs 9-12; [0084]; [0109]), which meets the limitation recited in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (US 2004/0045637), as applied to claim 1 above, and further in view of Lin (US 2015/0023831, hereinafter “Lin”).
Regarding claim 4, Yanaka discloses that the green compact has a density of 3.8-5.0 g/cm3 ([0075]), which overlaps the recited density in claim 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Yanaka does not disclose that the green compact is made by isostatic pressing at a pressure of 150-400 MPa. Lin teaches a method of making a rare earth magnet and discloses that isostatic pressing at a pressure of 100-300 MPa is used to make a green compact having a density of 4-5 g/cm3 (Abstract; [0016]). Thus, it would be obvious to one of ordinary skill in the art to apply isostatic pressing at a pressure of 100-300 MPa as taught by Lin in the process of Yanaka in order to make a green compact having a density of 4-5 g/cm3 as disclosed by Lin. The pressure disclosed by Lin overlaps the recited pressure in claim 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (US 2004/0045637), as applied to claim 1 above, and further in view of Ding (US 2017/0213627, hereinafter “Ding”).
Regarding claims 6-8, Yanaka discloses that the green compact is sintered at 1000-1100 ºC under vacuum and followed by 1-step annealing at 450-800 ºC ([0122]). Yanaka is silent on the vacuum degree and Yanaka does not teach a two-step annealing as recited in claims 7-8.
Ding teaches a method of making a rare earth magnet and discloses that the compact is sintered under the vacuum of no more than 5x10-2 Pa at a sintering temperature of between 880 ºC and 1030 ºC, followed by first annealing at between 780-860 ºC under the vacuum of no more than 5x-2 Pa and second annealing at 480-550 ºC under the vacuum of no more than 5x10-2 Pa (Abstract; [0021]). Ding discloses that the method can be used to making a magnet having improved magnetic properties ([0011]). Thus, it would be obvious to one of ordinary skill in the art to sinter the compact under the vacuum of no more than 5x10-2 Pa at a sintering temperature of between 880 ºC and 1030 ºC, followed by first annealing at between 780-860 ºC under the vacuum of no more than 5x-2 Pa and second annealing at 480-550 ºC under the vacuum of no more than 5x10-2 Pa as taught by Ding in the process of Yanaka in order to make a magnet having improved magnetic properties as disclosed by Ding. The temperatures disclosed by Ding overlap the recited temperatures in claims 6-8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (US 2004/0045637), as applied to claim 1 above, and further in view of Nakamura (US 2020/0013529, hereinafter “Nakamura”).
Regarding claim 10, Yanaka discloses that the average particle size is 2-8 µm ([0026]), which overlaps the recited particle size in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Yanaka does not disclose the recited composition. Nakamura teaches a rare earth magnet containing 24-31 mass% light rare earth element RL at least one selected from the group consisting Nd, Pr, La and Ce (RL content is rounding off to the nearest whole number), 0.1-6.5 mass% heavy rare earth element selected from the group consisting of Dy and Tb, 0.8-1.4 mas% B, 0.8-5.5 mass% Co, 0.1-1.0 mass% Al, 0.1-1.0 mass% Cu, 0.1-1.0 mass% Ga, 0.03-0.2 mass% Ti and Fe as the balance (Abstract; [0015] to [0033]). Nakamura discloses that the magnet having the above composition has high coercivity and high squareness ratio ([0034]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing 24-31 mass% light rare earth element RL at least one selected from the group consisting Nd, Pr, La and Ce (RL content is rounding off to the nearest whole number), 0.1-6.5 mass% heavy rare earth element selected from the group consisting of Dy and Tb, 0.8-1.4 mas% B, 0.8-5.5 mass% Co, 0.1-1.0 mass% Al, 0.1-1.0 mass% Cu, 0.1-1.0 mass% Ga, 0.03-0.2 mass% Ti and Fe as the balance as taught by Nakamura in the process of Yanaka in order to make a magnet having high coercivity and high squareness ratio as disclosed by Nakamura. The composition disclosed by Nakamura overlaps the recited composition in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733